DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Applicant’s amendment to the claims, filed on July 27, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s submission of a substitute sequence listing, filed on June 0, 2022, is acknowledged. 
Applicant’s remarks filed on July 27, 2022 in response to the final rejection mailed on January 27, 2022 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 1-14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 14, 2021.
Claims 15-19 are being examined on the merits.

Claim Rejections - 35 USC § 102
The rejection of claims 15-19 under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (Appl. Environ. Microbiol. 81:1744-1753, 2015; cited on the IDS filed on March 6, 2020; hereafter “Ryu”) as evidenced by Byun et al. (J. Biol. Chem. 292:19782-19791, 2017; cited on the IDS filed on March 6, 2020; hereafter “Byun”) is withdrawn in view of the applicant’s amendment to claim 15 to recite “deleting at least one basic amino acid in a target protein or substituting at least one basic amino acid in a target protein with another amino acid to lower isoelectric point (pI) of the target protein”. 

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu (supra) as evidenced by Inouye et al. (J. Bacteriol. 149:434-439, 1982; cited on Form PTO-892; hereafter “Inouye”) and Byun (supra). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection. 
As amended, the claims are drawn to a method of performing an extracellular secretion of a target protein in a bacterial cell, comprising: 
deleting at least one basic amino acid in a target protein or substituting at least one basic amino acid in a target protein with another amino acid to lower isoelectric point (pI) of the target protein,
preparing an expression cassette including a nucleotide sequence encoding Lipase ABC transporter recognition domain (LARD) and a nucleotide sequence encoding the target protein with lowered pI which are operably linked, wherein the LARD and the target protein have acidic pI and is expressed as a fusion protein, and 
expressing the expression cassette in the bacterial cell.
Regarding the claim 15 limitation “deleting at least one basic amino acid in a target protein or substituting at least one basic amino acid in a target protein with another amino acid to lower isoelectric point (pI) of the target protein”, Ryu discloses amplifying the alkaline protease (AP) gene, excluding the 22 amino acid signal sequence (p. 1746, column 1, middle). The evidentiary reference of Inouye is cited in accordance with MPEP 2131.01.III to show that the signal sequence of E. coli AP comprises 3 positively charged amino acids and 19 neutral amino acids (p. 438, Figure 3). As such, Ryu’s step of amplifying the E. coli AP gene to exclude the 22 amino acid signal sequence has the effect of deleting three basic amino acids and lowering the pI of the E. coli AP. 
Regarding the claim 15 limitation “preparing an expression cassette including a nucleotide sequence encoding Lipase ABC transporter recognition domain (LARD) and a nucleotide sequence encoding the target protein with lowered pI which are operably linked, wherein the LARD and the target protein have acidic pI and are expressed as a fusion protein”, Ryu discloses a vector encoding the AP followed by a C-terminal LARD3 domain (p. 1746, Figure 1 and column 1, middle). Ryu does not disclose that “the LARD and the target protein have acidic pI”, however, evidentiary reference Byun is cited in accordance with MPEP 2131.01.III to show that a fusion of AP with LARD3 has an acidic pI (p. 19784, Figure 2A). 
Regarding the claim 15 limitation “expressing the expression cassette in the bacterial cell”, Ryu discloses the vector was used to transform P. fluorescens and the AP was expressed and secreted (p. 1746, paragraph bridging columns 1 and 2; p. 1747, paragraph bridging columns 1 and 2).
Regarding claim 16, Ryu discloses P. fluorescens has an ABC transporter that belongs to T1SS (p. 1744, column 1).  
Therefore, Ryu anticipates claims 15 and 16 as written. 

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 15 to recite the active step of deleting at least one basic amino acid in a target protein or substituting at least one basic amino acid in a target protein with another amino acid.
The applicant’s argument is not found persuasive. Ryu discloses the active step of deleting the secretion signal of E. coli AP, which secretion signal comprises 3 basic residues and 19 neutral residues. As stated above, Ryu’s step of amplifying the E. coli AP gene to exclude the 22 amino acid signal sequence has the effect of deleting three basic amino acids and lowering the pI of the E. coli AP. Thus, contrary to the applicant’s position, Ryu discloses the active step of deleting at least one basic amino acid in a target protein.

Claim Rejections - 35 USC § 103
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Instruction Ryu (supra) in view of Lenders et al. (Biol. Chem. 394:1371-1384, 2013; cited on the IDS filed on June 3, 2021; hereafter “Lenders”) and Liu et al. (US 2010/0209994 A1; cited on Form PTO-892 mailed on September 24, 2021; hereafter “Liu”).
The reference of Ryu discloses Pseudomonas fluorescens has a type I secretion system (T1SS) that transports the thermostable lipase TliA through the ABC transporter TliDEF (p. 1744, column 1, middle). Ryu discloses that the ability of the TliDEF ABC transporter to transport several different recombinant proteins has been verified, and the corresponding secretion signal has been well researched for its ability to secrete recombinant proteins (p. 1744, column 1, middle). Ryu discloses LARD3 has been identified as the most efficient C-terminal secretion signal for secretion through the TliDEF ABC transporter (p. 1744, column 2). Ryu discloses a system for secretion and purification of recombinant proteins using a P. fluorescens host cell that includes a vector for expressing a fusion of an N-terminal target protein and a C-terminal LARD3 domain (p. 1744, columns 1-2; p. 1746, Figure 1; p. 1751, Figure 7). Ryu explains that the expressed fusion protein is secreted by the TliDEF ABC transporter (p. 1751, Figure 7). Ryu discloses green fluorescent protein (GFP) as a target protein (p. 1746, column 1; p. 1751, Figure 7).  
The difference between Ryu and the claimed invention is that Ryu does not disclose deleting at least one basic amino acid of GFP or substituting at least one basic amino acid of GFP to lower isoelectric point (pI) of the target protein. 
The reference of Lenders teaches that most of the T1SS substrates have an isoelectric point below 5, indicating that substrates have an overall negative charge within the cell, resulting in a charge gradient across the membrane (p. 1377, column 2, top). 
The reference of Liu teaches modifying proteins to be more stable by changing non-conserved amino acids on the surface of proteins to more charged amino acids (paragraph [0026]). More specifically, Liu teaches identifying non-conserved surface residues that do not affect function as residues to be mutated (paragraphs [0029]-[0033]) and the residues to be mutated – including lysine and arginine – can be replaced with aspartate and glutamate (paragraph [0034]). As an example, the reference of Liu teaches that the pI of unmodified GFP is 6.6 (p. 12, Table 1) and teaches mutating solvent-exposed residues of GFP to negatively charged residues to produce a supercharged GFP variant with a net charge of -30 and with an isoelectric point of 4.8 (paragraph [0056] and p. 12, Table 1). According to Liu, the variants are more stable and retain their fluorescence under adverse conditions as compared to the unmodified GFP (paragraphs [0037], [0057], and [0058]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ryu, Lenders, and Liu to modify Ryu to secrete a GFP variant identified according to Liu. One would have been motivated to and would have had a reasonable expectation of success to do this because Ryu’s system uses T1SS for secretion of an unmodified GFP, Lenders taught most of the T1SS substrates have an isoelectric point below 5, and Liu taught the isoelectric point of unmodified GFP is 6.6, while a GFP variant (-30) has an isoelectric point below 5. An additional motivation is that Ryu discloses secretion of an unmodified GFP, while Liu discloses the GFP variant has advantageous properties as compared to unmodified GFP. Therefore, the method of claims 15-19 would have been obvious to one of ordinary skill in the art before the effective filing date.

RESPONSE TO REMARKS: The applicant acknowledges that Lenders teaches that “most of the T1SS substrates have an isoelectric point below 5”, however, argues that Lenders does not recognize the applicant’s discovery that only highly acidic proteins can be transported through ABC transporters and basic or weak acidic proteins cannot be secreted through ABC transporters and that artificially lowering pl of a target protein had the unexpected effect of improving secretion of the target protein. Regarding the reference of Liu, the applicant argues that while Liu teaches the GFP variant is more stable and retains its fluorescence under adverse conditions as compared to unmodified GFP, such teachings fail to provide motivation for one of ordinary skill in the art to lower the pI of a target protein in order to enhance secretion.
The applicant’s argument is not found persuasive. Lenders taught most T1SS substrates have a pI below 5 and while Ryu’s expression system uses T1SS for secretion of an unmodified GFP, the unmodified GFP has a pI of 6.6. However, Liu taught a method for identifying a GFP variant that not only has a pI below 5, it also has advantageous properties compared to unmodified GFP. Thus, contrary to the applicant’s position, the combined teachings of Ryu, Lenders, and Liu would have motivated one of ordinary skill to modify Ryu to secrete a GFP variant identified according to Liu. 
While the applicant asserts that artificially lowering the pl of a target protein had the unexpected effect of improving secretion of the target protein, given that the prior art taught that most T1SS substrates have a pI below 5 and that secretion of substrates is negative charge-dependent, it would not have been unexpected that secretion of a GFP variant with a pI below 5 would have been improved as compared to secretion of unmodified GFP (with a pI of 6.6 and less negatively charged) in Ryu’s expression system, which uses T1SS for secretion. 
For these reasons, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 1-20 are pending.
Claims 1-14 and 20 are withdrawn. 
Claims 15-19 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656